Title: Thomas Jefferson to Patrick Gibson, 8 March 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Monticello Mar. 8. 16.
          
          Being uneasy at the delay of my tobo in Bedford, I lately sent an express there to be ascertained as to it’s departure. mr Yancey informs me by that, that it is all at Lynchburg, that he has contracted with Dr Cabell to send the whole on the return of his boats which were then down, and makes himself responsible it shall leave Lynchburg by the 10ththis being the season for the to which most of my engagements are referred for payment, I have procured delays to the last of this month, at which time I shall be obliged to draw to the amount of 1000.D. at least: so that it will be necessary for you to sell the tobo the as soon as it arrives. in November Yancey supposed it would be from 12. to 14,000 weight. I have no later opinion from him as to that. as the season will not wait for us, & that for using plaister of Paris is now arrived, I have desired Capt Peyton to send me 8. tons, which I am told can be had at Rocket’s at 9.D. and to send it up immediately by the Milton boats, and I have stated that you will be so good as to pay it’s cost.will you be so kind also as to procure and send me a box of about a dozen bottles of good sweet oil. a little more or less, as the box may be, will make no odds
          
            accept the assurance of my friendly respects.
            Th: Jefferson
          
        